DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 8/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,167,178 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sullivan (6,117,025) in view of Dewanjee (2003/0228937).  Claim 1, Sullivan discloses a golf ball comprising a core and at least three cover layers. The first cover layer (applicant’s outer mantle) is made from sodium and zinc ionomers comprising carboxylic acid groups partially neutralized 10-100% by metal ions (col. 17, lines 30-40). The first cover layer has a Shore D hardness from 60 to 80, the second cover layer (applicant’s inner cover layer) has a Shore D hardness is from 10 to 55, and the outer cover layer Shore D hardness is from 50 to 65 (figure 5). The second cover layer and the outer cover layer may be made from thermoset or thermoplastic polyurethane (col. 7, lines 12-21). Sullivan does not disclose a specific type of polyurethane for the second cover layer.  Dewanjee teaches a polyurethane comprising a polytetramethylene ether glycol terminated toluene diisocyanate prepolymer (abstract).  One of ordinary skill in the art would modify the material for increased durability.  Sullivan discloses each layer is at least 3 Shore D units different from the adjacent layer (col. 4, lines 43-45) and the second cover layer hardness is less than the outer cover layer hardness (fig 5). Sullivan further discloses each cover layer has a thickness from 0.01 to 0.2 inch (col. 2, lines 54-56).  Claim 9, Sullivan discloses each layer is at least 5 Shore D units different from the adjacent layer (col. 4, lines 43-45) (Figure 5).  Claims 10-11, Sullivan discloses each cover layer has a thickness from 0.01 to 0.2 inch (col. 2, lines 54-56). Claim 12, the second cover layer (applicant’s inner cover layer) has a Shore D hardness is from 10 to 55 (fig 5).  Claim 13, Sullivan discloses the first cover layer is made from a composition comprising 50% Iotek 1002 (sodium) and 50% Iotek 1003 (zinc) (table 10) (see 20020034989 [0069]).  One of ordinary skill in the art would have modified the polyurethane of Sullivan with the polyurethane taught by Dewanjee for increased durability.  

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. The thickness ranges claimed by applicant are disclosed by Sullivan as shown above. Applicant argues Sullivan does not disclose the more specific claimed range. While Sullivan discloses a large range (including applicant’s range) the criticality of applicant’s range for a specific thickness is not disclosed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



September 29, 2022